ORDER

PROST, Circuit Judge.
The United States moves waive the requirements of Fed. Cir. R. 27(f) and dismiss Catherina Knowles’ appeal for lack of jurisdiction. Knowles opposes. The United States replies. We consider whether the appeal should be transferred.
Knowles sued the United States in the United States District Court for the District of Columbia, seeking damages exceeding one trillion dollars for alleged losses due to international terrorism. The district court dismissed Knowles’ suit, 04-cv-00246-UNA, for lack of subject matter jurisdiction because Knowles had not shown that she had exhausted required administrative remedies. Knowles filed a notice of appeal seeking review by this court.
This court’s jurisdiction is generally defined by 28 U.S.C. § 1295. As pertinent here, this court has jurisdiction to review a district court judgment involving the United States only when the jurisdiction is based in whole or in part on the Little Tucker Act. It is clear that Knowles’ complaint was not based in whole or in part on that statute. Thus, we lack jurisdiction over the appeal. We deem transfer to the regional circuit court of appeals, here the United States Court of Appeals for the District of Columbia Circuit, to be appropriate. 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
(2) The United States’ motion to dismiss is denied. This appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1631.